department of the treasury internal_revenue_service tege e0o examinations commerce street dallas tx tax exempt ano government entities division release number release date date uil org taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear sir or madam we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lf a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended may 20xx org num legend org name of organization sub name of subdivision num ein xyz state name issue does org continue to qualify for tax exempt status under sec_501 of the internal_revenue_code irc of facts org club was incorporated in the state of xyz on december 19ww the articles of incorporation state that the general nature and objective of the corporation shall be to organize entertainment recreation and community activities in the subdivision known as sub in county xyz and to engage in activities designed toward the civic and community betterment of said sub membership in the club is limited to residents of the subdivision of sub the club was granted exemption as an organization described in sec_501 in august of 19vv the club filed another application_for exemption in october their application was returned and they were provided a letter stating the club was already exempt the club’s affairs are managed by the board_of trustees the board is comprised of not more than officers and trustees the club’s bylaws state in article - requirements for membership that a condition of membership in the org shall be that a declaration of restrictive covenants be recorded against the property of the prospective member obligating the present owners and their successors in the title to belong to the org and pay the annual assessments for club membership the building and grounds committee is responsible for the repair and maintenance of the clubhouse buildings and grounds owned by the club the house committee supervises the use of the facilities and equipment of the clubhouse the swimming pool committee is responsible for the maintenance and upkeep of the pool and enforcement of the pool regulations the swimming pool clubhouse and common areas are not open to the general_public the club conducts various activities for the pleasure and enjoyment of their members including aerobics arts and crafts bowling outings bridge coffee hours golf outings poker scrap booking line dancing to name a few the club publishes a newsletter the org bulletin to inform members of upcoming or proposed events and to address any concerns voiced by residents the newsletters are distributed to the members department of the treasury - internal_revenue_service form arev page -1- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended may 20xx org num most of the club’s receipts have been from membership dues and interest the club also announced in the june 20yy newsletter that the club had successfully prevailed in two long- term deed restriction violations law suits the club would be reimbursed for all legal and court expenses they had incurred in their protection of the covenant restrictions law internal_revenue_code sec_501 exempts from federal_income_tax those organizations or clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the regulations further states that this exemption under sec_501 extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities revrul_75_494 1975_2_cb_214 concludes that club providing social and recreational facilities whose membership is limited to homeowners of a housing development will be precluded from qualifying for exemption under sec_501 of the code by owning and maintaining residential streets enforcing restrictive covenants or providing residential fire and police protection and trash collection service revrul_69_280 1969_1_cb_152 concluded that an organization that provides maintenance of exterior walls and roofs of members’ homes in a housing development does not qualify for tax-exempt status under sec_501 the organization was operating primarily for the benefit of individual members rather than the community as a whole revrul_74_99 c b concluded that an organization must in order to qualify for exemption under sec_501 of the code serve a ‘community’ which bears a reasonably recognizable relationship to an area ordinarily identified as governmental not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public in commissioner v lake forest inc f 2d it was held that the organization a housing cooperative for world war ii veterans and others did not meet the requirements for tax- exempt status under sec_501 the court found that the organization was not operating exclusively for social welfare purposes but as a private economic enterprise the court also determined that the organization was organized and operated for the benefit or department of the treasury - internal_revenue_service form acrrev page -2- form_8 a name of taxpayer explanation of items department of the treasury- internal_revenue_service schedule no or exhibit year period ended may 20xx org num convenience of its members by performing services that its members would otherwise have to provide for themselves government ’s position based upon the applicable law and facts org no longer meets the requirements for recognition of exemption under sec_501 or any other section of the code this is because the club administers and enforces covenants for preserving the architectural integrity and appearance of the housing development contrary to revrul_75_494 in addition the club cannot qualify for exemption under sec_501 of the code because the housing development’s clubhouse and swimming pool are open only to your members and not to the general_public taxpayer’s position the club applied for and was granted tax-exempt status in 19ww the organization was unaware of who completed that application_for exemption and when that application was filed because the club wanted to be compliant the organization filed another application in 20vv the service returned the organization’s check and sent a letter to the organization referencing the exempt status granted in 19ww the officers of the organization were not told they were no longer a social_club but were instead a homeowners’ association during the examination the revenue_agent solicited delinquent forms and 990-t for the years ending may 20ww 20xx and 20yy the organization paid the unrelated_trade_or_business tax failure to pay penalties delinquency penalties and interest the organization has subsequently filed forms and 990-t for the year ending may 20zz the organization is not seeking a determination of whether or not they meet the requirements for sec_7805 relief the organization is requesting that the revocation’s effective date be june 20tt and that all monies paid a total of dollar_figure be applied to any balance due when the forms 1120-h are filed conclusion as a result of our examination of your form_990 for the period ended may 20xx we have determined that your organization no longer qualifies as an exempt social_club described in sec_501 as of june 20tt since you will no longer be an exempt_organization you will be required to file federal_income_tax returns on form 1120-h u s income_tax return for department of the treasury - internal_revenue_service form avrrev page -3- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org num schedule no or exhibit year period ended may 20xx homeowners associations forms 1120-h were solicited and received for the years ended may 20xx 20yy 20pp and 20zz form 886-acrev page -4- department of the treasury - internal_revenue_service
